MEMORANDUM OPINION


No. 04-05-00556-CV

IN RE Reymundo Garcia TORRES

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   October 12, 2005

PETITION FOR WRIT OF MANDAMUS DENIED
            On August 9, 2005, relator filed a petition for writ of mandamus.  This court has determined
that the relator is not entitled to the relief sought.  Therefore, the petition is denied.  See Tex. R. App.
P. 52.8(a).
                                                                                    PER CURIAM